    CHRISTOPHER BIDEAUX




Case 15-62166-tmr13   Doc 53   Filed 10/31/19
Case 15-62166-tmr13   Doc 53   Filed 10/31/19
Case 15-62166-tmr13   Doc 53   Filed 10/31/19
 1                                    CERTIFICATE OF SERVICE
 2          I, Michele Dapello, certify that I am a resident of Orange County, I am over the age of
 3
     eighteen (18) and not a party to the within action, and that my business address is: 30 Corporate
 4
     Park, Suite 450, Irvine, CA 92606.
 5
            On October 31, 2019, I served the within DECLARATION OF CHRISTOPHER
 6

 7   BIDEAUX RE: NON-CURE OF BREACH OF ORDER GRANTING ADEQUATE

 8   PROTECTION AND ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY

 9   on all interested parties in this proceeding by placing a true and correct copy thereof enclosed in
10
     a sealed envelope with postage pre-paid in the United States Mail at Irvine, California, addressed
11
     as follows:
12
      Anita Christine Smith                              Gunn & Gunn, P.C.
13    POB 20092                                          Marc W Gunn & Robert J Gunn
      Salem, OR 97307-0092                               POB 4057
14
                                                         Salem, OR 97302
15
            In addition to any paper copies served by U.S. Mail, registered ECF participants,
16
     including parties who have requested Special Notice in this case, will receive an electronic copy
17
     of the foregoing document when it has been filed with the Court.
18

19            Marc W Gunn Attorney                   bankruptcynotices@gunnlawfirm.com
              Robert J Gunn, Attorney                bankruptcynotices@gunnlawfirm.com
20            Naliko Markel, Trustee                 ecf@eugene13.com
              US Trustee, Eugene                     USTPRegion18.EG.ECF@usdoj.gov
21

22                   I certify under penalty of perjury the foregoing is true and correct.
23                          Executed on October 31, 2019, at Irvine, California.
24

25                                                                /s/ Michele Dapello
                                                                    Michele Dapello
26

27

28
                                                       1


                    Case 15-62166-tmr13         Doc 53     Filed 10/31/19
